Citation Nr: 1502000	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  10-32 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for bilateral hearing loss disability, to include entitlement to a total disability rating based on individual unemployability due to the disability.


REPRESENTATION

Appellant represented by:	Michael James Kelley, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from July 1966 to September 1971.  

This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction over the case was subsequently transferred to the RO in Boston, Massachusetts.

In May 2014, the Veteran was afforded a hearing before the undersigned Veterans Law Judge at the RO.  A transcript for the hearing could not be made.  The Veteran was sent a letter in July 2014 informing him of this and his options for another Board hearing.  In a November 2014 response, the Veteran declined the option to have a new hearing and requested the case by considered on the evidence of record.  The Board has proceeded accordingly.

The record before the Board consists of the Veteran's paper claims file and electronic records within Virtual VA and the Veterans Benefits Management System.


REMAND

The Board's review of the record reveals that further development is warranted.

In February 2009, the Veteran reported that his hearing loss impacted the ability to find work in direct sales, his main occupation since his naval service.  The Veteran reported that his communication skills had seriously eroded due to his hearing loss, interviewing was embarrassing, and that he was less effective in his sales position due to difficulties communicating.  

In a March 2009 VA examination report, the examiner noted the Veteran was not employed and that it was difficult for him to hear in one-on-one situations.

August 2009 statements by coworkers P.S. and T.M. indicate that the Veteran's hearing loss affected his work and personal relationships because it was difficult to communicate with the Veteran, especially from a distance or if the Veteran could not read lips.  T.M. noted that he often had to yell at the Veteran, even at a close distance, and that the hearing loss disability caused the Veteran distress and anger because he usually was unable to hear what was being said or misunderstood what was said.

In connection with August 2011 VA treatment, the Veteran reported he was seeking to become a volunteer driver at VA but needed to be evaluated because his hearing loss was noted on a screening test.  The Veteran reported that he could hear car signals and road noise but was assessed continued difficulty communicating with others in adverse listening environments, especially if not facing a person, due to poor word recognition ability.

In an October 2011 VA examination report, the examiner found the Veteran's bilateral hearing loss affected his ability to work because he historically worked in sales but was having significant difficulty communicating with customers.  The report notes the Veteran asked customers to repeat themselves over and over, and the customers were losing confidence in him. 

In light of the foregoing evidence, the Board finds that the record raises an informal claim of entitlement to a total disability rating based on individual unemployability (TDIU) due to the Veteran's service-connected bilateral hearing loss disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

The Board notes that a claim for a TDIU has not been adjudicated by the RO.  According to the VA General Counsel, the question of TDIU entitlement may be considered as a component of an appealed increased rating claim if the TDIU claim is based solely upon the disability or disabilities which are the subject of the increased rating claim.  See VAOGCPREC 6-96.  In this case, the raised TDIU issue is based on the bilateral hearing loss disability on appeal so the Board has jurisdiction over the TDIU component of the claim.  

Additional development is required before the issue on appeal is adjudicated; specifically, the Veteran must be provided appropriate notice regarding the claim of entitlement to a TDIU.  Further, the Veteran alleged at the May 2014 hearing before the undersigned that his bilateral hearing loss has increased in severity since the most recent VA examination to determine the degree of severity of his hearing loss.  Therefore, a current VA examination is necessary to address the current degree of severity of the Veteran's bilateral hearing loss disability and its impact on the Veteran's employability.  

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should provide the Veteran with all required notice in response to his claim of entitlement to a TDIU due to his service-connected bilateral hearing loss disability.  He should also be provided and requested to complete the appropriate form to claim entitlement to a TDIU.

2.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the issue on appeal, to include VA treatment records for the time period from August 2011 to the present.

3.  Then, the RO or the AMC should arrange for the Veteran to be scheduled for a VA examination to determine the current nature and severity of his bilateral hearing loss disability and its effect on his employability.

All pertinent evidence of record should be made available to and reviewed by the examiner. 

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  In addition, the examiner should be requested to provide an opinion as to whether the service-connected disability is sufficient by itself to preclude the Veteran from obtaining or retaining any form of substantially gainful employment consistent with his education and occupational background.  

The rationale for all opinions expressed must also be provided.

4.  The Veteran must be given adequate notice of the date and place of any requested examinations.  A copy of all notifications, including the address where the notice was sent, must be associated with the record if the Veteran fails to report for any scheduled examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655.

5.  The RO or the AMC should also undertake any other development it determines to be warranted.

6.  Then, the RO or the AMC should adjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




